Title: John Adams to Abigail Adams, 9 February 1799
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phyl. Feb 9. 1799
          
          I have just recd yours of Feb. 1. and thank you for the Book.— We had one before, from the Bookseller here who has them for sale.
          Dr Tufts may draw. You had better engage the Oats. French may have Belchers place. Congress will not Sitt longer than March: and I calculate upon Weeks too—But fear I shall be detained some time after Congress departs.
          Last night I must needs go to the Play and had near got sick— But going to Bed with only one dish of Tea and taking a Bowl of gruel this Morning before I got up, has cured me. our Weather is too bad for exercise abroad. We had a great Rain last night, which has carried off all the snow, except the deep banks.
          Before this hour Thomas has seen you.— He is fleshy and plump, but the Face is not yet ruddy. You will not persuade him to be a Braintree Attorney like his father. The Quakers or the sisters, or Brothers, or somewhat have Seized upon his Attachments and Phyladelphia must be tryed.
          I cannot converse much with the Ladies because I cannot Speak a Word without Pain.— If Robespierre were to cutt off my head I should not feel half the Pain that I suffer every hour. In short I have as much cause to complain of Age as Charles Paxton or the King of Prussia, who in every Letter at my Age, says “Je suis vieux, cassé, gouteux, Mes Dents S’on vont Ma Memoire est perdue, mon Imagination est mort” &c
          Nevertheless I could be comfortable with my Wife upon my farm. Perhaps however I should see a Ghost or a Spirit.
          But it is time for me to bid farewell to Politicks. The Business of my Office multiplies upon me to such a degree as to be very oppressive. I have got to the End of two Years within a few days which I did not expect to do so well as I have. Possibly I may make it out two years more.
          Adieu my dearest friend / take great Care of your health.
          
            J. A
          
        